UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51208 BROOKLYN FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Federal 20-2659598 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 81 Court Street, Brooklyn, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (718) 855-8500. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. Common Stock, $.01 Par Value Class Outstanding at June 24, 2010 BROOKLYN FEDERAL BANCORP, INC. Form 10-Q Quarterly Report Table of Contents Page Number PART I. Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. (Reserved) 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signature Page 40 PART I ITEM 1.FINANCIAL STATEMENTS BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share amounts) (Unaudited) March 31, September 30, (unaudited) (audited) Assets Cash and due from banks (including interest-earning balances of $28,712 and $9,555, respectively) $ $ Securities available-for-sale Loans receivable Less: Allowance for loan losses Loans receivable, net Federal Home Loan Bank of New York (“FHLB”) stock, at cost Bank owned life insurance Accrued interest receivable Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest-bearing deposits $ $ Interest-bearing deposits Certificates of deposit Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized; none issued Common stock, $0.01 par value, 20,000,000 shares authorized; 13,484,210 issued and 12,882,607 and 12,889,344 outstanding, respectively Additional paid-in capital Retained earnings - substantially restricted Treasury shares - at cost, 601,603 shares and 594,866 shares, respectively ) ) Unallocated common stock held by employee stock ownership plan (“ESOP”) ) ) Unallocated shares of the stock-based incentive plan ) ) Accumulated other comprehensive income (loss): Net unrealized gain (loss) on securities, net of income tax benefit ) 12 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended For the Six Months Ended March 31, March 31, March 31, March 31, Interest income: First mortgage and other loans $ Mortgage-backed securities Other securities and interest-earning assets 55 82 92 Total interest income Interest expense: Deposits Borrowings 63 51 Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income (loss) after provision for loan losses ) ) Non-interest income: Total loss on OTTI of securities - ) (8 ) ) Less: Non-credit portion of OTTI recorded in other comprehensive income (before taxes) - - - Net loss on OTTI recognized in earnings - ) (8
